Citation Nr: 0703727	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-32 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for left ankle sprain 
with foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1948 to 
May 1950.  He also had National Guard service from November 
1950 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In July 2006, the Board remanded the 
veteran's claims for additional development.  The case has 
been returned to the Board for appellate review and has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran does not have a left knee disability that is 
attributable to his active military service.

2.  The veteran's left foot drop is not attributable to his 
active military service.

3.  The veteran's arthritis of the left ankle is likely 
attributable to his active military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  The veteran does not have left foot drop that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  The veteran has arthritis of the left ankle that is the 
result of injury incurred in active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a May 2003 notice letter, the RO 
notified the veteran and his representative of the legal 
criteria governing his claims.  By a June 2006 notice letter, 
the RO provided the veteran with the criteria for assigning a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a statement of the 
case (SOC) in August 2004 and November 2005, as well as a 
supplemental SOC in October 2006, the RO notified them of the 
evidence that had been considered in connection with his 
claims and the bases for the denial of his claims.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the May 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency.  The RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also told the veteran that he was ultimately 
responsible for giving it the information or evidence to 
support his claim.  Consequently, the Board finds that the 
veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in October 2006, which followed the May 2003 and 
June 2006 notice letters.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's Army service medical records 
were requested from the National Personnel Records Center 
(NPRC), in St. Louis, Missouri.  Unfortunately, the NPRC 
determined that the veteran's records were likely destroyed 
by fire in 1973 and could not be reconstructed.  As such, 
only personnel records have been associated with the claims 
file.  Treatment records from the VA Medical Centers (VAMCs) 
in Jackson, Mississippi, and Biloxi, Mississippi, and the VA 
clinic in Hattiesburg, Mississippi, were obtained and 
associated with the file.  Records from multiple private 
treatment providers identified by the veteran were also 
requested and obtained.  Additionally, in August 2006, the 
veteran was provided a VA examination in relation to his 
claims, the report of which is of record.  Furthermore, the 
veteran was afforded a hearing before the Board in May 2006, 
the transcript of which is also of record.  Significantly, 
other than his SMRs, the veteran has not alleged that there 
are any outstanding medical records that are probative of his 
claims on appeal and need to be obtained.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

The veteran contends that he should be service connected for 
current disabilities of his left knee and ankle as a result 
of injuries that occurred while he was on active military 
duty.  By submitted statements and hearing testimony, the 
veteran stated that an accident occurred when he was 
stationed in Adak, Alaska, in 1949.  While he was standing on 
a wharf ready to board a ship, another soldier tripped and 
fell towards the veteran, knocking him off the wharf.  The 
veteran fell and his left knee and ankle became lodged in a 
wharf support for about forty-five minutes.  He asserts that 
he was hospitalized for four to five weeks for treatment of 
cracked bones and torn ligaments and tendons.  The veteran 
states that he developed a limp and his knee and ankle have 
bothered him ever since.  He does not allege that a 
disability had its onset during his time with the National 
Guard.

The veteran's service medical records (SMRs) are not 
available for review.  As noted above, attempts by the RO to 
obtain them from NPRC have proven unsuccessful.  The records 
are thought to have been destroyed by fire and there are only 
a few personnel records associated with the claims file.  
Consequently, there is no direct objective medical evidence 
of any in-service left leg injury.  In cases where records 
that were once in the hands of the government are lost or 
destroyed, as the veteran's representative points out, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005); citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

In light of the lack of medical evidence of an in-service 
injury, the veteran is still competent to provide lay 
testimony concerning the factual matters of which he had 
first hand knowledge (i.e., an event in which he was knocked 
off the wharf and injured his leg).  Although he is not 
competent to provide a diagnosis or an opinion as to the 
etiology of a current disability, he is able to attest to the 
pain that he experienced and to the time for which he was 
hospitalized.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  Likewise, the veteran's spouse and brother submitted 
statements which indicated that they noticed the veteran was 
limping when he returned from service and that they did not 
believe he had any left leg disabilities prior to his time in 
service.  Under these circumstances, the Board finds that the 
veteran likely experienced an in-service injury to his left 
knee and ankle when he fell off the wharf.  The lack of SMRs 
does not prohibit such a finding.  Accordingly, the veteran 
could be awarded service connection if there is evidence of a 
current disability and sufficient evidence linking such a 
disability to the in-service injury.

A review of the post-service medical evidence reveals VA 
treatment records from the VAMC in Jackson and Biloxi, as 
well as the clinic in Hattiesburg.  Records from June 2000 to 
February 2004 reflect regular treatment for left ankle pain 
and foot drop.  The veteran has also been treated by M.M., 
M.D., for left knee and ankle pain.  Both the VA and private 
treatment records are devoid of any opinion that linked any 
current left knee or ankle disability to the injury in 
service as described by the veteran.  Based on this evidence, 
the Board remanded the case in order to schedule a VA 
orthopedic examination to determine the nature of any current 
left knee and ankle disability.  The remand also requested 
the examiner to provide an opinion as to whether any knee or 
ankle disability was related to the veteran's time in 
service.

Pursuant to the remand, the veteran was afforded a VA 
orthopedic examination in August 2006.  After examining the 
veteran, the examiner provided pertinent diagnoses of 
residuals of an old left ankle injury with post-traumatic 
arthritis; degenerative joint disease of the left knee with 
chondrocalcinosis; and postoperative lumbar diskectomy with 
left foot drop.  The arthritis of the left knee and ankle 
were shown by x-ray.

The examiner then provided opinions as to the etiology of the 
disabilities after taking into account the veteran's reported 
history and reviewing the claims file, including the 
associated medical records.  Regarding the left ankle, the 
examiner thought that based upon the evidence of record that 
it was as likely as not that the veteran's present left ankle 
condition was the direct and proximate result of trauma 
received secondary to the fall in the military as reported by 
the veteran.  As to the left knee, the examiner opined that 
based on the available evidence of record, it was less likely 
than not that the degenerative joint disease with 
chondrocalcinosis was a residual of an old injury.  Finally, 
concerning the left foot drop, the examiner stated that it 
was unlikely that the foot drop was related to the old 
injury.  His rationale was that the foot drop did not develop 
until the late 1990s, some fifty years after service.  He 
thought that it was plausible that his foot drop was 
associated with a prior back surgery.

Given the likelihood that the veteran suffered a left ankle 
injury while on active military service, that he currently 
has post-traumatic arthritis of the left ankle substantiated 
by x-ray findings, and that the August 2006 VA examiner 
provided a positive nexus opinion linking the current 
disability to the reported injury, the Board finds that 
service connection for arthritis of the left ankle is 
warranted.

Regarding the left knee and left foot drop, although there 
are diagnoses of current disabilities, it still must be shown 
that a link exists between the disability and the in-service 
injury.  The August 2006 VA examiner was of the opinion that 
the veteran's current degenerative joint disease of the left 
knee and left foot drop were not related to the in-service 
injury as reported by the veteran.  Essentially, the 
examiner's rationale was that these two disabilities were not 
likely related to an old injury, even assuming the accuracy 
of the veteran's self-reported history.  In fact, the 
examiner specifically linked the left foot drop to back 
surgery.  While an exact etiology was not provided for the 
left knee disability, it is clear that the examiner found 
that it was not likely related to service.  The Board accords 
substantial probative value to the August 2006 VA examiner's 
opinion regarding the lack of a nexus between an in-service 
injury and the veteran's current left knee disability and 
left foot drop.  The opinion is competent as it was provided 
by an expert, and it was based on a review of the entire 
record.

There is no other competent medical evidence of record 
concerning a possible link between the veteran's left knee 
disability or left foot drop and his time in service.  There 
is no medical opinion or evidence of record opposing the VA 
opinion, including within the VA and private treatment 
records.  Therefore, based on the August 2006 VA examination 
report and the lack of competent evidence to the contrary, 
the Board finds that service connection for a left knee 
disability and left foot drop is not warranted.

Furthermore, the medical evidence does not establish that any 
arthritis of the left knee was manifest within one year of 
separation from the veteran's period of active service.  The 
first documented post-service diagnosis of degenerative joint 
disease of the left knee was in the August 2006 VA 
examination report, which was many years after the veteran 
was discharged.  Therefore, service connection on a 
presumptive basis is not warranted for a left knee 
disability.  See 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claims of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his left knee disability and left 
foot drop are related to his time in service, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for arthritis of the left ankle should 
be granted.  However, the claims of service connection for a 
left knee disability and left foot drop must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  
Nevertheless, as the preponderance of the evidence is against 
the left knee and left foot drop claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for a left knee disability is denied.

Service connection for left foot drop is denied.

Service connection for arthritis of the left ankle is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


